DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election with traverse of Group I and Species I comprising claims 27,28,34-43 and 49-50 in the reply filed on 09/19/2022 is acknowledged.  
The newly filed amendment adds claims 51-55 for consideration. Claims 52-53 depend form method claims 49 and 50 while claims 51,54 and 55 depend from an apparatus claim 27.  Claims 49, 50 and 52-53 read on a restricted Group II thus, said claims are not treated on the merits.
Claims 27,28,34-43 and 54 are pending in the instant application.
Claims 29-33,44-53 and 55 are not treated on the merits.

The traversal is on the ground(s) that an examination of all species could be made with little additional effort. 

	This is not found persuasive because as recited in the restriction requirement dated 08/18/2022 the applicant discloses two separate distinct inventions. The limitations of an apparatus and a method are weighted and considered differently whereas, in an apparatus the limitations recite specific structural elements which enable and distinguish the invention over the prior art, in a method claim the prominence is on the specific method steps that disclose the process of performing the action by the recited method regardless of the structural elements present.  As a result, examining an apparatus and a method in a single application would pose a serious burden of the Examiner.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the limitations “wherein said sensing element is a mechanical sensing element that is pivotably arranged so as to be pivoted towards said sensing portion of said roll support,” as recited in claim 36 lines 1-3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claims 42-43 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 42 recites “A dispenser comprising the sensing arrangement according to claim 27.  Claim 42 incorporates limitations that are broader than the claim from which it depends.  Claim 27 discloses “a sensing arrangement for indicating the depletion of roll,” whereas claim 42 discloses “a dispenser” into which the a sensing arrangement is installed. Claims 42 and 43 are dependent claims of claim 27, fail to further limit the scope of the invention but rather broadens the scope of the claim by reciting a dispenser into which the sensing arrangement is installed.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 27,28,34-43 and 54 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Craven (US 3,288,387).

Referring to claim 27.  Craven discloses a sensing arrangement (Figure 5) for indicating the depletion of a coreless roll (roll disposed on core 7; Figure 5) of absorbent paper web material (3) in a dispenser (1), the sensing arrangement comprising: 
a roll support (7; see roll support in Figures 12-15), configured for supporting an inner circumference of said coreless roll (roll disposed on core 7; Figure 5) with said roll extending over a roll support length (full length of 7), said roll support extending along a longitudinal center axis (through center of 7), the roll support (7) comprising: 
at least one roll expanding portion (57; Figure 15) extending over a part of said roll support length (length of 7) and having a maximum radial extension defining a first radius from said center axis (radius through the center axis of core 7 of Figure 15 to the outer surface of 57), and 
at least one sensing portion (portion of roll core 7 between side walls 58; Figure 15), extending longitudinally over another part of said roll support length (part of roll support above sides 58 in Figure 14) and having a maximum radial extension defining a second radius from said center axis (radius through the center axis of core 7 of Figure 15 to the outer surface of section between bottom of side 58), wherein said first radius is greater than said second radius by a sensing offset length (see indicated radius configuration in Figure 15), and 
a sensing element configured (38; Figure 10) to sense that the web material remaining on the roll (material on roll core 7) is depleted when a distance between the sensing element (38) and the sensing portion (portion of roll core 7 between side walls 58; Figure 15) becomes less than the first radius (radius through the center axis of core 7 of Figure 15 to the outer surface of 57; when member 38 fall into roll slot).

Referring to claim 28.  Craven discloses a sensing arrangement (Figure 5) wherein said roll support (7; see roll support in Figures 12-15) comprises at least a first roll expanding portion (portion 57) and a second roll expanding portion (portion 56), each of said first and second roll expanding portions extending over a part of said roll support length (extending over a length of core roll 7) and having a maximum radial extension defining said first radius from said center axis (radius through the center axis of core 7 of Figure 15 to the outer surface of 57), said first and second roll expanding portions (57 and 56) being separated by said sensing portion (portion of roll core 7 between side walls 58; Figure 15).

Referring to claim 34.  Craven discloses a sensing arrangement (Figure 5) 
wherein said sensing portion (portion of roll core 7 between side walls 58; Figure 15) extends longitudinally over a part of said roll support length being less than 50% of the roll support length (see sensing portion length as being less than 50% of total length of core roll 7; Figure 14).

Referring to claim 35.  Craven discloses a sensing arrangement (Figure 5) 
wherein said sensing element (38; Figure 10) is arranged to sense the amount of web material remaining on the roll by indicating a minimum distance between the sensing element and the second radius of said sensing portion  (free to move vertically under the influence of gravity and its own weight, the sensing member 36 is supported by the engagement of the roller member 38 with the surface of web 3 on the primary supply roll, and moves vertically with variations in primary supply roll diameter).

Referring to claim 36.  Craven discloses a sensing arrangement (Figure 5) 
wherein said sensing element (38; Figure 10) is a mechanical sensing element (see member 38 attached to arm 37; Figure 5) that is pivotably arranged so as to be pivoted towards said sensing portion of said roll support (see Figures 9 and 10).

Referring to claim 37.  Craven discloses a sensing arrangement (Figure 5) 
wherein said sensing element (38; Figure 10) is arranged to be biased towards said sensing portion (portion of roll core 7 between side walls 58; Figure 15) of the roll support (7; Figure 9-10).

Referring to claims 38-40.  Craven discloses a sensing arrangement (Figure 5) 
wherein said sensing element (38; Figure 10) is configured to indicate that the roll is depleted (when element 38 falls into the cavity in the roll core 7) when the sensing element (38; Figure 10) is within a threshold distance from said sensing portion (free to move vertically under the influence of gravity and its own weight, the sensing member 36 is supported by the engagement of the roller member 38 with the surface of web 3 on the primary supply roll, and moves vertically with variations in primary supply roll diameter).

Referring to claim 41.  Craven discloses a sensing arrangement (Figure 5) 
wherein said sensing element (38; Figure 10) is arranged to be spaced from contact with the perimeter of a portion of the roll arranged to extend over said at least one roll expanding portion to be spaced (sensing element 38 is spaced above a portion of the roll) from contact with a the perimeter of the roll arranged over the roll support length at any portions other than a portion arranged to extend over the sensing portion of the roll support (sensing element id arranged to be above the sensing portion of the roll).

Referring to claim 42.  Craven discloses a sensing arrangement (Figure 5) comprising a dispenser (1; Figure 1).

Referring to claim 43.  Craven discloses a sensing arrangement (Figure 5) 
wherein the sensing arrangement (Figure 5) is arranged so as to trigger an indication providing information that the roll arranged on the roll support is depleted (when roll 7 is depleted the second roll 6 is moved to begin dispensing).

Referring to claim 54.  Craven discloses a sensing arrangement (Figure 5) 
Wherein said at least one roll portion (portion of 57) extends along a complete circumference about the longitudinal axis of the roll support (see circumference extending along the length of the outer surface of the core roll.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314. The examiner can normally be reached M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH KUMAR/Primary Examiner, Art Unit 3651